

117 S1802 IS: Upskilling and Retraining Assistance Act
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1802IN THE SENATE OF THE UNITED STATESMay 25, 2021Ms. Hassan (for herself, Mr. Young, Ms. Cortez Masto, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand and modify employer educational assistance programs, and for other purposes.1.Short titleThis Act may be cited as the Upskilling and Retraining Assistance Act.2.Temporary increase in exclusion for educational assistance programsIn the case of taxable years beginning after December 31, 2020, and before January 1, 2023, section 127(a)(2) of the Internal Revenue Code of 1986 shall be applied by substituting $12,000 for $5,250 each place it appears.3.Expenses for education-related tools and technology(a)In generalParagraph (1) of section 127(c) of the Internal Revenue Code of 1986 is amended by striking equipment both places it appears in subparagraphs (A) and (C) thereof and inserting education-related tools and technology and other equipment.(b)Education-Related tools and technologySubsection (c) of section 127 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(8)Education-related tools and technologyFor purposes of paragraph (1), the term education-related tools and technology includes any—(A)hand tools and construction equipment,(B)computer or peripheral equipment (as defined in section 168(i)(2)(B)),(C)computer software (as defined in section 197(e)(3)(B)),(D)Internet access and related services (including equipment or technology necessary for Internet access),(E)Internet, mobile, or virtual reality learning tools and technology,(F)licensure fees, materials, or other equipment, and(G)any other tools or technology as determined by the Secretary,provided to an employee which is required for the education of the employee or in connection with a course of instruction for the employee, or is required in order for the employee to obtain professional advancement, to obtain any certification, licensure, or employment under any State, regional or national guidelines or regulations applicable to a trade or other skilled profession, or to maintain such a certification, licensure, or employment through a continuing education program..(c)Employee retention of education-Related tools and technologyParagraph (1) of section 127(c) of the Internal Revenue Code of 1986 is amended by striking completion of a course of instruction, and inserting completion of a course of instruction (other than education-related tools and technology not described in paragraph (8)(D)),.(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred on or after the first day of the calendar quarter which includes the date of the enactment of this Act.